           Case 1:19-cv-00929-JRN Document 8 Filed 11/14/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

DYLAN OTTMERS,                                        §
                                                      §
        Plaintiff,                                    §
                                                      §
V.                                                    §                 Cause No. l:19-cv-929-JRN
                                                      §
SPEEDY CASH                                           §
                                                      §
        Defendant.                                    §

                      DEFENDANT SPEEDY CASH’S
        MOTION TO COMPEL ARBITRATION AND TO DISMISS THE ACTION

         COMES NOW, Defendant Speedy Cash (“Defendanf’) and files this motion to compel

arbitration and to dismiss this action with prejudice or, in the alternative, to stay the action pending

arbitration.

         Under the Federal Arbitration Act (9 U.S.C. § 1, et seq.), and in accordance with the

arbitration clause contained in the parties’ agreement. Plaintiff Dylan Ottmers (“Plaintiff’) is

required to submit his claims to binding arbitration. Because the claims must be submitted to

arbitration, the Court should dismiss this action with prejudice, or alternatively, stay this action

pending arbitration.

         For the reasons outlined above and detailed in the corresponding Memorandum in Support

of the Motion, Defendant respectfully asks the Court to compel arbitration and to dismiss this case

with prejudice.

         Counsel for Plaintiff has indicated that she is not opposed to staying the case pending

arbitration, but is opposed to the dismissal of the case with prejudice.




15846590V, 1
               Case 1:19-cv-00929-JRN Document 8 Filed 11/14/19 Page 2 of 3




                                              Respectfully submitted,

                                              Kilpatrick Townsend & Stockton LLP


                                              By:
                                                     Sam
                                                     Texas Bar No
                                                     Nicholas J. Nieto
                                                     Texas Bar No: 24098179
                                                     700 Louisiana Street, Suite 4300
                                                     Houston, Texas 77002
                                                     Telephone: (281) 809-4100
                                                     Facsimile: (281) 829-0787
                                                     Email: sarora@kilpatricktownsend.com
                                                     Email: rmieto@kilpatricktownsend.com

                                             ATTORNEYS FOR DEFENDANT
                                             SPEEDY CASH




                             CERTIFICATE OF CONFERENCE

I hereby certify that on November 14, 2019,1 conferred with counsel for Dylan Ottmers regarding
this motion to compel arbitration and motion to dismiss (the “Motion”). Counsel for Dylan
Ottmers stated that she is unopposed to staying the case pending arbitration, but is opposed to the
dismissal of the case with prejudice.



                                                     Nicholas J. Nieto




                                                2

15846590V. 1
               Case 1:19-cv-00929-JRN Document 8 Filed 11/14/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 14th day of November, 2019, the foregoing document was
served upon the following parties via the Court’s CM/ECF System pursuant to the Federal Rules
of Civil Procedure and the Local Rules of the Court:

Email: iburton@lemberglaw.com
Email: slemberg@lemberglaw.com
Jody B. Burton
Sergei Lemberg
Lemberg Law LLC
43 Danbury Road, 3’'^* floor
Wilton, CT 06897
Attorneys for Plaintiff



                                                  Nicholas J. Nieto




                                              3

15846590V, 1
